Electronically Filed
                                                                    Supreme Court
                                                                    SCWC-29603
                                                                    04-APR-2011
                                                                    01:00 PM



                                     SCWC-29603


                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I



              KENNETH MATHISON, Petitioner/Plaintiff-Appellant,


                                         vs.


              STATE OF HAWAI'I, Respondent/Defendant-Appellee.



               CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                       (ICA NO. 29603; CR. NO. 93-473)


 ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI AS UNTIMELY

                (By: Nakayama, J., for the court1

                                                 )


                Petitioner/Plaintiff-Appellant’s application for writ


of certiorari filed on March 17, 2011, is hereby dismissed as


untimely. 


                DATED:    Honolulu, Hawai'i, April 4, 2011.

                                        FOR THE COURT:

                                        /s/ Paula A. Nakayama 

                                        Associate Justice

Kenneth W. Mathison,

petitioner/plaintiff-appellant

pro se on the application



       1
           Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna,

JJ.